DENY; and Opinion Filed January 31, 2017.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00070-CV

                       IN RE MEDINET INVESTMENTS, LLC, Relator

                  Original Proceeding from the 193rd Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-16-07743

                             MEMORANDUM OPINION
                         Before Justices Bridges, Fillmore, and Schenck
                                  Opinion by Justice Fillmore
        Before the Court is relator’s January 20, 2017 petition for writ of mandamus. In this

original proceeding, relator complains that the trial court has refused to rule on relator’s motion

to compel arbitration and asks this Court to issue a writ of mandamus ordering the trial court to

compel arbitration and stay all proceedings pending resolution of the arbitration.

        To obtain mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins.

Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Relator has not shown entitlement

to such relief here.

        First, mandamus will not lie to compel the trial court to rule a certain way on an issue

involving judicial discretion. In re Duncan, 05-15-00767-CV, 2015 WL 3947050, at *2 (Tex.

App.—Dallas June 29, 2015, orig. proceeding) (mem. op.) (citing In re Blakeney, 254 S.W.3d
659, 661 (Tex. App.—Texarkana 2008, orig. proceeding) (“While we have jurisdiction to direct
the trial court to make a decision, we may not tell the court what that decision should be.”).

Relator is, therefore, not entitled to the specific relief requested.

        Second, to the extent we could construe the petition as alternatively seeking an order

directing the trial court to rule on the motion to compel arbitration, the record is insufficient to

support such relief. In proper cases, mandamus may issue to compel the trial court to rule on a

properly-filed motion.     In re Blakeney, 254 S.W.3d at 661.           “Any such mandamus relief,

however, must be predicated on an adequate showing that a request for a ruling has been

properly and adequately presented to the trial court and that the court has declined to rule.” Id.

Here, the only item in the appendix is the contract that contains the arbitration provision. Relator

has not provided a copy of the court’s docket sheet, the motion to compel arbitration, any

responses to the motion, or any motions asking the court to hear or rule on the motion. It is

relator’s burden to provide the court with a record sufficient to establish his right to relief.

Walker v. Packer, 827 S.W.2d 833, 837 (Tex.1992); TEX. R. APP. P. 52.3(j), 52.3(k)(1)(a),

52.7(a). Relator has not met that burden here.

        Accordingly, we deny relator’s petition for writ of mandamus.




                                                        /Robert M. Fillmore/
                                                        ROBERT M. FILLMORE
                                                        JUSTICE


170070F.P05




                                                  –2–